 

Exhibit 10.1

 



FIRST amendment TO
SECOND AMENDED AND RESTATED TERM LOAN agreement

 

dated as of

 

February 22, 2018

 

among

 

GOLDEN QUEEN MINING CO. LTD., as Borrower,

 

and

 

THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009,

EHT, LLC,

and

THE CLAY FAMILY 2009 IRREVOCABLE TRUST DATED APRIL 14, 2009

as Lenders

 



 

 



 



FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT (this
“Amendment”) is made as of February 22, 2018, among GOLDEN QUEEN MINING CO.
LTD., a British Columbia corporation, (the “Borrower”), THE LANDON T. CLAY 2009
IRREVOCABLE TRUST DATED MARCH 6, 2009 (“LTC Lender”), EHT, LLC (“EHT Lender”),
and THE CLAY FAMILY 2009 IRREVOCABLE TRUST DATED APRIL 14, 2009 (“CFT Lender”
and, together with LTC Lender and EHT Lender, the “Lenders”).

 

WHEREAS, the Borrower and the Lenders are parties to the Second Amended and
Restated Term Loan Agreement, dated November 21, 2016, as amended (the “Loan
Agreement”; all capitalized terms used but not otherwise defined herein will
have the meanings ascribed thereto in the Loan Agreement).

 

WHEREAS, the parties to the Loan Agreement wish to amend the Loan Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.       Amendments to Loan Agreement.

 

1.1       The definition of Fixed Rate in Subsection 1.1 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:

 

“Fixed Rate. 8% per annum up to and including December 31, 2017, and 10% per
annum thereafter.”

 

1.2       Subsection 2.2(a) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(a) The Loan shall bear interest at a rate per annum equal to the Fixed Rate.
Such interest shall be payable quarterly in arrears on the first Business Day of
each calendar quarter, commencing January 1, 2017. For interest payments due in
calendar year 2017, the Borrower may elect, by notice to the Lenders prior to
the due date for payment of interest, to pay interest in kind by adding such
interest payment to the unpaid principal balance outstanding under the Loan,
provided, that the total amount of interest so added to the principal balance of
the Loan (the “Deferred Interest”) and any interest accrued thereon, shall be
due and payable in full upon the earlier of (i) the date of completion of a
rights offering by the Company substantially as described in the final short
form prospectus dated November 24, 2017 (the “Rights Offering Date”) and filed
with the securities regulatory authorities in the provinces of British Columbia,
Alberta and Ontario, Canada, and (ii) March 5, 2018 (such date being the
“Initial Principal Payment Date”);”

 



-2-

 

 

1.3       Section 2.4 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 

“2.4 Repayment of Loan. The Borrower shall repay the principal amount of the
Loan as follows: (a) $5,376,037 on the Initial Principal Payment Date, which
amount represents $2,500,000 of principal plus $2,876,037 in Deferred Interest;
(b) $1,000,000 on each of April 1, 2018, July 1, 2018, September 1, 2018 and
January 1, 2019; (c) $3,100,000 on April 1, 2019; and (b) an amount equal to the
aggregate unpaid principal amount of the Loan, together with all accrued and
unpaid interest, fees and other charges hereunder on the Maturity Date.”

 

2.       Conditions. This Amendment shall become and be effective upon
completion of the following to the satisfaction of the Lenders:

 

2.1       This Amendment shall have been executed and delivered by the Borrower
and the Lenders;

 

2.2       The Borrower shall have executed and delivered to the Lenders
promissory notes dated as of the date of this Amendment in the aggregate
principal amount equal to the amount of the Loan, such notes to be in
substantially the form of Exhibit A-1, Exhibit A-2 and Exhibit A-3 hereto
(together, the “Notes”). The Notes amend, restate and supersede the promissory
notes dated November 21, 2016 and the Loan Agreement shall thereafter refer to
such Notes as amended;

 

2.3       The Borrower shall pay to the Lenders on the Initial Principal Payment
Date an amendment fee in the amount of Four Hundred Thousand Dollars ($400,000),
to be allocated among the Lenders in accordance with their respective
percentages as set forth on Schedule 2.1(a); and

 

2.4       The Borrower shall have executed and delivered to the Lenders an
amendment to the Registration Rights Agreement in form and substance
satisfactory to the Lenders.

 

3.       General. Except as hereby amended, all terms, conditions,
representations and agreement set forth in the Loan Agreement remain the same,
in full force and effect and are hereby ratified and confirmed by the parties.

 

[Remainder of Page Left Blank Intentionally; Signature Page Follows
Immediately.]


 

 



-3-

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment under seal
as of the date first above written.

 



  BORROWER:         GOLDEN QUEEN MINING CO. LTD.               By: /s/ Brenda
Dayton     Name: Brenda Dayton     Title: Corporate Secretary         LENDERS:  
      THE LANDON T. CLAY 2009   IRREVOCABLE TRUST DATED   MARCH 6, 2009        
      By: /s/ Thomas M. Clay     Thomas M. Clay, Trustee               EHT, LLC
              By: /s/ Jonathan C. Clay     Jonathan C. Clay, Manager            
  THE CLAY FAMILY 2009 IRREVOCABLE TRUST DATED APRIL 14, 2009               By:
/s/ Thomas M. Clay     Thomas M. Clay, Trustee

 



[Signature page to First Amendment to Second Amended and Restated Term Loan
Agreement]

 

-4-

 

 

Exhibit A-1

 

AMENDED AND RESTATED NOTE

 



$18,497,700.00 February 22, 2018





 

FOR VALUE RECEIVED, the undersigned GOLDEN QUEEN MINING CO. LTD., a British
Columbia corporation (the “Borrower”), absolutely and unconditionally promises
to pay to the order of THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6,
2009 (“Payee”):

 

(a)       installments of principal amounts of the Loan as follows: ONE MILLION
FOUR HUNDRED NINETY-ONE THOUSAND SEVEN HUNDRED FIFTY DOLLARS ($1,491,750) on the
Initial Principal Payment Date; FIVE HUNDRED NINETY-SIX THOUSAND SEVEN HUNDRED
DOLLARS ($596,700) on each of April 1, 2018, July 1, 2018, September 1, 2018 and
January 1, 2019; and ONE MILLION EIGHT HUNDRED FORTY-NINE THOUSAND SEVEN HUNDRED
SEVENTY DOLLARS ($1,849,770) on April 1, 2019; pursuant to Section 2.4 of the
Second Amended and Restated Term Loan Agreement, dated as of November 21, 2016
(as amended by the First Amendment to Second Amended and Restated Term Loan
Agreement dated as of February 22, 2018 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among the Borrower, the Payee, EHT, LLC and The Clay Family 2009 Irrevocable
Trust dated April 14, 2009;

 

(b)       ONE MILLION SEVEN HUNDRED SIXTEEN THOUSAND ONE HUNDRED THIRTY-ONE
DOLLARS AND TWENTY-EIGHT CENTS ($1,716,131.28) in Deferred Interest owing to the
Payee on the Initial Principal Payment Date, pursuant to the Loan Agreement;

 

(c)       an amount equal to the aggregate unpaid principal amount of the Loan
together with all accrued and unpaid interest, fees and other charges owing to
the Payee on the Maturity Date, pursuant to the Loan Agreement; and

 

(d)       interest on the principal balance hereof from time to time outstanding
from the date hereof through and including the date on which such interest is
computed pursuant to the Loan Agreement, at the times and at the rates provided
in the Loan Agreement.

 

This Note evidences a borrowing under, is subject to the terms and conditions of
the Loan Agreement and has been issued by the Borrower in accordance with the
terms of the Loan Agreement and is one of the Notes referred to therein. The
Payee and any permitted assignee of the Payee that is the holder hereof is
entitled to the benefits and subject to the conditions of the Loan Agreement as
a Lender and may enforce the agreements of the Borrower contained therein, and
any such holder hereof may exercise the respective remedies provided for thereby
or otherwise available in respect thereof, all in accordance with the respective
terms thereof. This Note is secured by the Pledge Agreement and guaranteed by
the Subsidiary Guaranty described in the Loan Agreement.

 



 

 

 

Exhibit A-1

 

Upon execution, this Note amends, restates and supersedes the note dated
November 21, 2016 made by the Borrower in favor of the Payee (the “2016 Note”),
and hereby replaces and supersedes the 2016 Note in its entirety. The 2016 Note
is null and void and hereby canceled for all purposes. This Note does not
constitute a novation of the indebtedness evidenced by the 2016 Note, and all
amounts due and payable under the 2016 Note as amended hereby shall continue to
be due and payable under this Note until paid in full.

 

All capitalized terms used in this Note and not otherwise defined herein shall
have the same meanings herein as in the Loan Agreement.

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to repay or prepay the whole or part of the
principal of this Note on the terms and conditions specified in the Loan
Agreement.

 

If any Event of Default shall occur, the entire unpaid principal amount of this
Note and all of the unpaid interest accrued thereon may become or be declared
due and payable in the manner and with the effect provided in the Loan
Agreement.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waive presentment, demand, notice, protest and all other
demands and notice in connection with the delivery, acceptance, performance,
default or enforcement of this Note, assent to any extension or postponement of
the time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
Person primarily or secondarily liable.

 

This Note is a contract under the laws of the State of New York and shall for
all purposes be construed in accordance with and governed by the laws of said
State without reference to its conflict or choice of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law, which shall
apply to this Note).

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed by its duly
authorized officer as of the day and year first above written.

 



  GOLDEN QUEEN MINING CO. LTD.               By: /s/ Brenda Dayton     Name:
Brenda Dayton     Title: Corporate Secretary



 

 

 

 

Exhibit A-2

 

AMENDED AND RESTATED NOTE

 



$7,750,000.00 February 22, 2018



 

FOR VALUE RECEIVED, the undersigned GOLDEN QUEEN MINING CO. LTD., a British
Columbia corporation (the “Borrower”), absolutely and unconditionally promises
to pay to the order of EHT, LLC (“Payee”):

 

(a)       installments of principal amounts of the Loan as follows: SIX HUNDRED
TWENTY-FIVE THOUSAND DOLLARS ($625,000) on the Initial Principal Payment Date;
TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) on each of April 1, 2018, July 1,
2018, September 1, 2018 and January 1, 2019; and SEVEN HUNDRED SEVENTY-FIVE
THOUSAND DOLLARS ($775,000) on April 1, 2019; pursuant to Section 2.4 of the
Second Amended and Restated Term Loan Agreement, dated as of November 21, 2016
(as amended by the First Amendment to Second Amended and Restated Term Loan
Agreement dated as of February 22, 2018 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among the Borrower, the Payee, The Landon T. Clay 2009 Irrevocable Trust
Dated March 6, 2009, and the Clay Family 2009 Irrevocable Trust dated April 14,
2009;

 

(b)       SEVEN HUNDRED NINETEEN THOUSAND AND NINE DOLLARS AND TWENTY-FIVE CENTS
($719,009.25) in Deferred Interest owing to the Payee on the Initial Principal
Payment Date, pursuant to the Loan Agreement;

 

(c)       an amount equal to the aggregate unpaid principal amount of the Loan
together with all accrued and unpaid interest, fees and other charges owing to
the Payee on the Maturity Date, pursuant to the Loan Agreement; and

 

(d)       interest on the principal balance hereof from time to time outstanding
from the date hereof through and including the date on which such interest is
computed pursuant to the Loan Agreement, at the times and at the rates provided
in the Loan Agreement.

 

This Note evidences a borrowing under, is subject to the terms and conditions of
the Loan Agreement and has been issued by the Borrower in accordance with the
terms of the Loan Agreement and is one of the Notes referred to therein. The
Payee and any permitted assignee of the Payee that is the holder hereof is
entitled to the benefits and subject to the conditions of the Loan Agreement as
a Lender and may enforce the agreements of the Borrower contained therein, and
any such holder hereof may exercise the respective remedies provided for thereby
or otherwise available in respect thereof, all in accordance with the respective
terms thereof. This Note is secured by the Pledge Agreement and guaranteed by
the Subsidiary Guaranty described in the Loan Agreement.

 



 

 

 

Exhibit A-2

 

Upon execution, this Note amends, restates and supersedes the note dated
November 21, 2016 made by the Borrower in favor of the Payee (the “2016 Note”),
and hereby replaces and supersedes the 2016 Note in its entirety. The 2016 Note
is null and void and hereby canceled for all purposes. This Note does not
constitute a novation of the indebtedness evidenced by the 2016 Note, and all
amounts due and payable under the 2016 Note as amended hereby shall continue to
be due and payable under this Note until paid in full.

 

All capitalized terms used in this Note and not otherwise defined herein shall
have the same meanings herein as in the Loan Agreement.

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to repay or prepay the whole or part of the
principal of this Note on the terms and conditions specified in the Loan
Agreement.

 

If any Event of Default shall occur, the entire unpaid principal amount of this
Note and all of the unpaid interest accrued thereon may become or be declared
due and payable in the manner and with the effect provided in the Loan
Agreement.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waive presentment, demand, notice, protest and all other
demands and notice in connection with the delivery, acceptance, performance,
default or enforcement of this Note, assent to any extension or postponement of
the time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
Person primarily or secondarily liable.

 

This Note is a contract under the laws of the State of New York and shall for
all purposes be construed in accordance with and governed by the laws of said
State without reference to its conflict or choice of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law, which shall
apply to this Note).

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed by its duly
authorized officer as of the day and year first above written.

 



  GOLDEN QUEEN MINING CO. LTD.               By: /s/ Brenda Dayton     Name:
Brenda Dayton     Title: Corporate Secretary

 

 

 

 

Exhibit A-3

 

AMENDED AND RESTATED NOTE

 



$4,752,300.00 February 22, 2018



 

FOR VALUE RECEIVED, the undersigned GOLDEN QUEEN MINING CO. LTD., a British
Columbia corporation (the “Borrower”), absolutely and unconditionally promises
to pay to the order of THE CLAY FAMILY 2009 IRREVOCABLE TRUST DATED APRIL 14,
2009 (“Payee”):

 

(a)       installments of principal amounts of the Loan as follows: THREE
HUNDRED EIGHTY-THREE THOUSAND TWO HUNDRED FIFTY DOLLARS ($383,250) on the
Initial Principal Payment Date; ONE HUNDRED FIFTY-THREE THOUSAND THREE HUNDRED
DOLLARS ($153,300) on each of April 1, 2018, July 1, 2018, September 1, 2018 and
January 1, 2019; and FOUR HUNDRED SEVENTY-FIVE THOUSAND TWO HUNDRED THIRTY
DOLLARS ($475,230) on April 1, 2019; pursuant to Section 2.4 of the Second
Amended and Restated Term Loan Agreement, dated as of November 21, 2016 (as
amended by the First Amendment to Second Amended and Restated Term Loan
Agreement dated as of February 22, 2018 and as further amended restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among the Borrower, the Payee, EHT, LLC, and the Landon T. Clay 2009
Irrevocable Trust Dated March 6, 2009;

 

(b)       FOUR HUNDRED FORTY THOUSAND EIGHT HUNDRED NINETY-SIX DOLLARS AND FORTY
SEVEN CENTS ($440,896.47) in Deferred Interest owing to the Payee on the Initial
Principal Payment Date, pursuant to the Loan Agreement;

 

(c)       an amount equal to the aggregate unpaid principal amount of the Loan
together with all accrued and unpaid interest, fees and other charges owing to
the Payee on the Maturity Date, pursuant to the Loan Agreement; and

 

(d)       interest on the principal balance hereof from time to time outstanding
from the date hereof through and including the date on which such interest is
computed pursuant to the Loan Agreement, at the times and at the rates provided
in the Loan Agreement.

 

This Note evidences a borrowing under, is subject to the terms and conditions of
the Loan Agreement and has been issued by the Borrower in accordance with the
terms of the Loan Agreement and is one of the Notes referred to therein. The
Payee and any permitted assignee of the Payee that is the holder hereof is
entitled to the benefits and subject to the conditions of the Loan Agreement as
a Lender and may enforce the agreements of the Borrower contained therein, and
any such holder hereof may exercise the respective remedies provided for thereby
or otherwise available in respect thereof, all in accordance with the respective
terms thereof. This Note is secured by the Pledge Agreement and guaranteed by
the Subsidiary Guaranty described in the Loan Agreement.

 



 

 

 

Exhibit A-3

 

Upon execution, this Note amends, restates and supersedes the note dated
November 21, 2016 made by the Borrower in favor of the Payee (the “2016 Note”),
and hereby replaces and supersedes the 2016 Note in its entirety. The 2016 Note
is null and void and hereby canceled for all purposes. This Note does not
constitute a novation of the indebtedness evidenced by the 2016 Note, and all
amounts due and payable under the 2016 Note as amended hereby shall continue to
be due and payable under this Note until paid in full.

 

All capitalized terms used in this Note and not otherwise defined herein shall
have the same meanings herein as in the Loan Agreement.

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to repay or prepay the whole or part of the
principal of this Note on the terms and conditions specified in the Loan
Agreement.

 

If any Event of Default shall occur, the entire unpaid principal amount of this
Note and all of the unpaid interest accrued thereon may become or be declared
due and payable in the manner and with the effect provided in the Loan
Agreement.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waive presentment, demand, notice, protest and all other
demands and notice in connection with the delivery, acceptance, performance,
default or enforcement of this Note, assent to any extension or postponement of
the time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
Person primarily or secondarily liable.

 

This Note is a contract under the laws of the State of New York and shall for
all purposes be construed in accordance with and governed by the laws of said
State without reference to its conflict or choice of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law, which shall
apply to this Note).

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed by its duly
authorized officer as of the day and year first above written.

 



  GOLDEN QUEEN MINING CO. LTD.               By: /s/ Brenda Dayton     Name:
Brenda Dayton     Title: Corporate Secretary



 



 

